 In the Matter of NV-MAIDHOSIERY MILLS,INC.andAMERICAN FED-ERATION OF HOSIERY WORKERS, CIOCase No 10-R-1751.-Decided May 29, 1946Mr. August Pauli,of Anniston,Ala., for the Company.Mr. John D Clifton,of Atlanta,Ga., for the Union.Mr. Arthur Christopher, Jr., ofcounsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by American Federation of Hosiery Work-ers,CIO, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees of Nu-Maid Hosiery Mills, Inc., Anniston, Alabama, herein called the Com-pany, the National Labor Relations Board on March 29, 1946, conducteda prehearing election pursuant to Article III, Section 3,1 of the Board'sRules and Regulations, among employees of the Company in the allegedappropriate unit, to determine whether or not they desired to be repre-sented by the Union for the purposes of collective bargaining.At the close of theelection aTally of Ballots was furnished the parties.The Tally shows that there were approximately 16 eligible voters, ofwhom 15 cast valid ballots, all of which were for the Union. There wasalso 1 challenged ballot.Thereafter, pursuant to Article III, Section 10,2 of the Rules andRegulations, the Board providedfor anappropriate hearing upon duenotice before Albert D. Maynard, Trial Examiner. The hearing washeld at Anniston, Alabama, on April 19, 1946. The Company and theUnion appeared and participated.All parties were afforded full op-1By amendmentofNovember27, 1945, thisSection of the Rules now permits the conductof a secretballot of employees prior to hearing in cases which present no substantial issue.SAs amendedNovember27, 1945, thisSection provides that in instances of prehearingelections,all issues, including issues with respect to the issues raised by challenged ballots,shall be heard at the subsequent hearing.68 N. L. R. B., No. 57.433 434DECISIONS OF NATIONALLABOR RELATIONS BOARDportunity to be heard, to examineand cross-examine witnesses, and tointroduce evidencebearing onthe issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNu-Maid Hosiery Mills, Inc., a Pennsylvania corporation havingits principal office in New York City, operates two manufacturing plants,one in Pennsylvania and the other in Alabama. This proceeding is con-cerned only with the plant located at Anniston, Alabama, herein calledAnniston, which was purchased by the Company on or about February2, 1946, and which is engaged in the manufacture of unfinished, full-fashion hosiery.During the period from February 2, 1946, throughApril 19, 1946, the Company used at Anniston raw materials whichwere valued in excess of $1,300 per week, of which approximately allwas shipped to Anniston from sources outside the State of Alabama.During the same period, all hosiery manufactured by the Company, whichwas valued in excess of $2,400 per week, was shipped to points outsidethe State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.IITHE ORGANIZATION INVOLVEDAmerican Federation of HosieryWorkers is a labor organization,affiliatedwith the Congress of Industrial Organizations, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of its employees in the alleged appropriateunit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act. NU-MAIDHOSIERY MILLS, INC.IV.THE APPROPRIATE UNIT435We find,in accordancewith theagreementof the parties, that allemployees of the Company3 at its Anniston, Alabama, plant, but exclud-ing clerical employees, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act .4V.THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show that theUnion has secured a majority of the valid votes cast and that the chal-lenged ballot cannot affect the results of the election. Under these cir-cumstances, we shall not direct that the challenged ballot be opened andcounted but instead we shall certify the Union as the collective bargain-ing representative of the employees in the appropriate unit.6CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amendedIT IS HEREBY CERTIFIED that American Federation of Hosiery Work-ers,CIO, has been designated and selected by a majority of all em-ployees of Nu-Maid Hosiery Mills, Inc., Anniston, Alabama, excludingclerical employees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, as their representa-tive for the purposes of collective bargaining and that pursuant toSection 9 (a) of the Act, the said organization is the exclusive rep-resentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, and otherconditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.8This includes Rex Dempsey,who, we find,does not possess supervisory authority within theBoard's customary definition of that term.Dempsey succeeded and assumed all the duties ofTruman Houck,whose ballot was challenged at the prehearing election by a Board agent onthe ground that he was a supervisor.The election was held among employees in this unit.SeeMatter of Coster Wood Package Company,66 N. L. R. B. 862.696966-46-29